                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS EARL BAILEY, JR.,                         :
                                                 :
                           Plaintiff,            :
                                                 :             CIVIL ACTION
                    v.                           :             No. 19-3263
                                                 :
JESSE KIRSCH, M.D.,                              :
                                                 :
                           Defendant.            :



                                         ORDER

      This 6th day of February, 2020, upon consideration of Defendant’s Motion to Dismiss,

ECF 17, it is ORDERED that Defendant’s Motion to Dismiss is DENIED.



                                                    /s/ Gerald Austin McHugh
                                                 Gerald Austin McHugh
                                                 United States District Court Judge
